Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         29-JUN-2020
                                                         01:51 PM




                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                    ALEXANDRA KING, Petitioner,

                                 vs.

 THE HONORABLE BLAINE KOBAYASHI, Judge of the District Court of
     the Second Circuit, State of Hawaiʻi, Respondent Judge,

                                 and

                   STATE OF HAWAIʻI, Respondent.


                        ORIGINAL PROCEEDING
                     (CASE NO. 2DTC-18-003207)

            ORDER GRANTING IN PART AND DENYING IN PART
                   PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Alexandra King’s

petition for writ of mandamus, the respondent State of Hawaiʻi’s

answer to the petition for writ of mandamus, petitioner’s reply

in support of the petition for writ of mandamus, the respective

supporting documents, and the record, it appears that, in light

of the nature of the charged offenses, petitioner’s pleas to the
charges in the initial complaint in the underlying proceeding,

which the district court accepted, were not flawed by the lack

of an advisement as to restitution.    See HRS § 706-646

(restitution statute); HRS § 701-107(5) (“A violation does not

constitute a crime.”); State v. Domingo, 121 Hawaiʻi 191, 194-95,

216 P.3d 117, 120-21 (App. 2009) (“Absent evidence that

Domingo’s conduct [(e.g., failing to remain at the scene of an

accident, failing to give information, and failing to render

reasonable assistance)] caused or aggravated Tomlin’s injuries

or caused Tomlin’s death, no causal relationship between

Domingo’s criminal act and a victim’s losses is shown and

restitution may not be imposed pursuant to HRS § 706-646.”).

Further, there was no basis to sua sponte set aside the pleas

over petitioner’s objection.    See People v. Hardin, 67 A.D.2d 12

(N.Y.S.2d 1979) (stating that, in the absence of fraud, the

court may not set aside a plea without the defendant’s consent).

          Extraordinary relief is therefore warranted under the

circumstances of this case.    See Kema v. Gaddis, 91 Hawaiʻi 200,

204, 982 P.2d 334, 338 (1999) (where a court has discretion to

act, mandamus will not lie to interfere with or control the

exercise of that discretion, even when the judge has acted

erroneously, unless the judge has exceeded his or her

jurisdiction, has committed a flagrant and manifest abuse of

discretion, or has refused to act on a subject properly before

                                  2
the court under circumstances in which he or she has a legal

duty to act).     Accordingly,

            IT IS HEREBY ORDERED that the petition for writ of

mandamus is granted in part and the district court is directed

to reinstate petitioner’s pleas to the initial complaint and

dismiss the pending Third Amended Complaint. 1          To the extent

petitioner is requesting that this court dismiss her case in its

entirety, the petition is denied.

            DATED: Honolulu, Hawaiʻi, June 29, 2020.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson




      1
         Also, to the extent the Second Amended Complaint has not been
dismissed, the district court shall also dismiss the Second Amended
Complaint.

                                      3